Citation Nr: 1629364	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  10-20 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 20 percent for gouty arthritis, to
include on the basis of unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969 and March
1969 to June 1973.

This appeal comes before the Board of Veterans' Appeals (Board) from a
November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2012, the Veteran and his spouse testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing if of record.

In October 2012 and August 2014, the Board remanded the appeal for further development.  The August 2014 remand found that the October 2012 VA examination report did not comply with the Board's October 2012 remand orders, but the record shows that the Agency of Original Jurisdiction (AOJ) substantially complied with the Board's remand directives in August 2014.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The record before the Board consists only of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's gout has not been productive of incapacitating exacerbations occurring three or more times per year or symptom combinations productive of definite impairment of health objectively supported by examination findings; or resulted in compensable limitation of motion of any affected joints.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for gouty arthritis have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5002, 5017 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

The record also reflects that the Veteran's service treatment records and all identified VA and private treatment records have been obtained.  The Social Security Administration (SSA) replied that the Veteran's SSA records had been destroyed.  Moreover, the Veteran has been provided appropriate VA examinations.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

II.  General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.
§§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.  

Gout is rated under the criteria for rheumatoid arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5017. 

Rheumatoid arthritis warrants a 100 percent disability evaluation when there is an active process with constitutional manifestations associated with active joint involvement that is totally incapacitating.  A 60 percent disability evaluation is warranted when there is less symptomatology than the criteria for a 100 percent evaluation but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods.  A 40 percent disability evaluation is warranted when there are symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.  A 20 percent evaluation is warranted for active rheumatoid arthritis where there are one or two exacerbations a year in a well-established diagnosis.  38 C.F.R. § 4.71a, Diagnostic Code 5002.

For chronic residuals such as limitation of motion or ankylosis, favorable or unfavorable, the disability is rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  The rating for an active process will not be combined with the residual ratings for limitation of motion or ankylosis; rather, the higher evaluation should be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5002.

At a September 2008 VA examination, the Veteran complained of gout symptoms in the elbows and knees.  The examiner observed the Veteran's gait to be antalgic, and the Veteran reported constant use of a cane.  Right knee range of motion was flexion to 130 degrees with pain beginning at 80 degrees and extension to -4 degrees with pain beginning at -10 degrees.  Left knee range of motion was to 120 degrees flexion with pain beginning at 75 degrees and extension to 0 degrees without pain.  

Right elbow range of motion was flexion to 110 degrees with pain beginning at 75 degrees.  Extension of both elbows was to 0 degrees with pain at the end of movement.  Left elbow range of motion was flexion to 120 degrees with pain at 75 degrees.  Pronation of both elbows was to 80 degrees without pain and supination of both elbows was to 85 degrees without pain,

The examiner assessed the overall impairment of the Veteran's health by the service-connected inflammatory arthritis to be moderate.  In the knees, the examiner noted subpatellar tenderness with effusion on the left.  Both elbows demonstrated large tophi.  The examiner indicated that the Veteran's disability of the knees had significant effects, making him unable to perform his duties as a truck driver and having a severe impact on performance of activities of daily living.  The elbow disabilities had mild to moderate impact on some activities of daily living and made the Veteran's job more difficult.  

An October 2008 review of the claims file yielded the diagnosis of gouty arthritis of the hands.  The impact of the disability of the hands was making the Veteran unable to drive and having mild to moderate effects on his activities of daily living.

In testimony at the January 2012 Travel Board hearing, the Veteran contended that a rating in excess of 20 percent is warranted due to the limitation of function in his knees, elbows, and fingers.  

In accordance with the October 2012 remand, the Veteran was provided a VA examination in October 2012.  The examination report notes complaints of gout in the balls of the feet, hands, and elbows.  The Veteran detailed having knee pain during active duty, but only sought evaluation of his knees post-service with total knee arthroplasty in 2008 after a work-related injury and a motor vehicle accident (MVA) in 2003. The examiner noted that the Veteran had not experienced weight loss or anemia due to his gout.  The examiner documented gout of the hands and feet, but stated that none were inflamed at the time of examination.  There was no loss of range of motion of the fingers.  The examiner observed Heberden nodes at the DIP joints of the index fingers and minimal swan neck deformity of the left index finger.  Examination of other joints revealed range of motion within normal limits for the wrists, ankles, and elbows.  Bilateral knee range of motion was from 0 to 125 degrees without pain.  

The examiner stated that the objective evidence shows that the joints involved in the Veteran's gout are in his hands and feet as demonstrated by X-rays that show erosions of the MCP, MTP, tarsometatarsal joints and the DIP Heberden nodes.  X-rays of other joints revealed the Veteran's symptoms to be due to age-related osteoarthritis in the ankles, bursitis and tendonitis in the elbows, osteopenia in the wrists, and osteoarthritis in the knees.  The symptoms in the Veteran's major joints were not due to his service-connected gouty arthritis.

The August 2014 remand ordered that another examination of the Veteran's gout be scheduled to elicit further details about the limitation of function of the joints affected by the Veteran's gout.  That examination occurred in October 2014

At the October 2014 VA examination, the Veteran reported gout symptoms in his elbows, knees, hands, and feet.  He denied flares, saying that the symptoms were the same all the time.  The examiner noted that the Veteran had been prescribed continuous medication for gout and that there had been no weight loss, anemia, or incapacitating episodes.  There were no joint deformities, and no systems other than joints were involved.  The examiner stated that the involved joints included left and right fingers and toes, but indicated that there was no sign of active inflammation or synovitis in any joints during the examination and that the Veteran reported that his last attack of gout was ten years ago.  The Veteran indicated constant use of a cane for assistance with walking due to prior non-gout related problems with his back and knees, as well as with dizziness and balance.

During examination of the feet, the Veteran described burning in the feet and pain in the feet that extends up the lateral aspect of the legs, and the examiner stated that these manifestations are not consistent with gouty arthritis.  The Veteran also related some bony type discomfort in the toes with stress on the joints, which the examiner stated was most likely due to a mixture of degenerative joint disease and gouty arthritis, although an opinion as to what degree each disability caused the Veteran's symptoms would be speculative. 

At the examination of the hands and fingers, the Veteran reported that his hands felt numb in the mornings until they warm up.  The Veteran denied having had any gout-like flares in the hands in many years, and the examiner noted that the painful and limited motion in the left index finger was not due to service-connected gouty arthritis.  No other fingers on either hand were reported to be affected by limitation of motion.  Hand grip was normal, and there was no ankylosis.  The examiner indicated that the findings were consistent with rheumatoid arthritis, including subchondral cyst formation, peri-articular erosions and joint space narrowing of the MCP joint bilaterally.

In light of the above, the Board determines that a rating in excess of 20 percent is not warranted for the Veteran's service-connected gouty arthritis.  The 20 percent rating contemplates active disease in a well-established diagnosis with at most one or two exacerbations per year.  A rating in excess of 20 percent under the criteria of Diagnostic Code 5002 is warranted only if there is impairment of health or exacerbations resulting in incapacitation.  The examination findings do not reveal that the Veteran has impairment of health to warrant a higher rating, e.g., weight loss and anemia are not present, and he has experienced no incapacitating episodes during the period of the claim as a result of his gout.  

Moreover, the evidence does not support the Veteran's arguments that separate ratings for the affected joints are warranted.  The joints established to be affected by the Veteran's service-connected gouty arthritis are those in his hands and feet. 

The only finger to demonstrate compensable limitation of motion is the left index finger, and that disability is not associated with the Veteran's gouty arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230.  In the wrists, at minimum, the dominant wrist must display ankylosis for a rating in excess of 20 percent to be applied.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214.  In his feet, the Veteran experiences discomfort in the toes, associated with both gout and degenerative joint disease.  However, presuming that all of the discomfort is due to the Veteran's gouty arthritis as required by Mittleider v. West, 11 Vet. App. 181 (1998), a rating in excess of 20 percent would not be warranted without the presence of all toes tending toward dorsiflexion on both feet, which is not present.  See 38 C.F.R. § 4.71a, Diagnostic Code 5238.    

While the Board appreciates the pain the Veteran experiences in his other joints, in particular his knees and elbows, the medical evidence shows that the disability of those joints is not due to his service-connected gouty arthritis.  The Veteran has discussed multiple injuries of his knees post-service, and it is indicated that his total knee replacements are a result of those injuries, as well as an MVA in 2003.  The October 2012 VA examiner further described the disability affecting the Veteran's major joints, based on imaging studies, and indicated that the Veteran's bilateral knee, elbow, and wrist symptoms are not manifestations of gout, but of other musculoskeletal disabilities.  There is no competent medical evidence contradicting these determinations.

While the Veteran might believe that other joints are affected by his gout, his lay opinion concerning this matter requiring medical expertise is not competent evidence of the alleged association.  In any event, his lay opinion is of less probative value than the medical evidence discussed above.

Accordingly, the Board must conclude that the Veteran's gout does not warrant more than the assigned rating of 20 percent under the schedular criteria.  Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than the assigned rating of 20 percent.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

IV.  Other Considerations

The Veteran has argued that he is unemployable due to symptoms from his service-connected gouty arthritis.  The record shows that the Veteran is no longer employed, but does not indicate that his gout is sufficient by itself to render him unemployable.  At his January 2016 Travel Board hearing, the Veteran reported that he had not worked since 2002 or 2003 due to his service-connected gouty arthritis.  He testified that his knee, elbow, and hand symptoms impact his ability to hold down the clutch and shift gears.  However, at his October 2014 VA examination, he testified that he had been unable to work because of his nonservice-connected back disability, and in fact, at his hearing, when asked what part of his disability prevents him from performing the functions of a truck driver, the first disability mentioned by the Veteran was his nonservice-connected back disability.  

The October 2012 VA examiner opined that the Veteran's service-connected gouty arthritis should not preclude gainful employment, noting that the Veteran went on SSA disability because of his neck and back after a major truck driving accident in 2003 and not because of service-connected gouty arthritis.  The examiner further observed that the last gout attack the Veteran had was reportedly 10 years prior, and the gout is well-controlled by Allopurinol.  The examiner stated that there was no objective evidence of any functional limitations from the gouty arthritis at the examination, and that the Veteran's affect during the entire exam was pleasant and comfortable without objective evidence of being in pain, contrary to the impression given during the Travel Board hearing in January 2012.  Thus, the Board concludes that the Veteran's lack of employment is primarily due to nonservice-connected disabilities.  

In sum, the evidence shows that the Veteran's gout is well controlled and productive of little functional impairment.  It is not sufficiently severe by itself to preclude him from returning to his former employment as a truck driver.

The Board has contemplated whether the claim should be referred to the Director of the VA Compensation Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2015).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and symptomatology of the claimant's disability with the established criteria provided in the rating schedule.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating under the schedule is adequate, and it is not necessary to refer the case for extra-schedular consideration.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, manifestations of the Veteran's gouty arthritis are contemplated by the criteria in the rating schedule.  Therefore, referral of the claim for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted.

Finally, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to  this claim because the preponderance of the evidence is against the claim.

ORDER

Entitlement to a disability evaluation in excess of 20 percent for gouty arthritis, to include on the basis of unemployability, is denied.



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


